Murphy, P. J., and Carro, J.,
dissent in a memorandum by Carro, J., as follows: I feel obliged to dissent in this case, where the record demonstrates that defendant was technically convicted of criminal possession of a controlled substance, but that he was in reality tried for being part of an organized drug selling scheme in his building. This was a crime with which he was not formally charged, but which became the focus of the People’s case.
It is well-settled that "[ejvents antecedent to and independent of a crime, where necessary to explain an ambiguous but material fact in the case, are relevant and may be introduced at trial.” (People v Green, 35 NY2d 437, 441.) However, in the case at bar, where defendant was merely charged with possession of heroin, there was no call for the introduction of extensive evidence concerning unrelated drug trafficking activity in the building in which defendant was arrested. (See, People v Ortiz, 142 AD2d 248, 251; People v Negron, 136 AD2d 523, 525-526; People v Philpot, 50 AD2d 822, 823.)
This so-called background testimony, none of which was linked to defendant, was elicited over vociferous objection during cross-examination of three defense witnesses, and concerned narcotics activity in defendant’s building. Topics included questions as to the number of arrests in the building, testimony that people "are lined up [on the stairway] twenty-four hours a day to buy heroin”, further testimony speculating whether the building’s drug sellers kept guns in their apartments, and whether apartment dwellers rented out the keys to their apartments for use by pushers when they were not home. As defendant correctly urges, the prosecutor improperly created the impression that defendant was part of a large scale drug-selling operation in the building, thus shifting the focus from a single act of possession to an organized criminal sale enterprise (People v Negron, 136 AD2d, supra, at 526).
Furthermore, the prosecutor’s summation included inappropriate comments which were repeated for emphasis. While some response was appropriate to defense counsel’s argument that the police witnesses and a civilian witness were not credible, thrice characterizing the defense as a "smokescreen”, *177repeating five times that defense counsel sought to "mislead” or "confuse” the jury, and stating on four occasions that the police witnesses had "put their jobs on the line, risking their careers,” exceeded the bounds of fair rebuttal. (People v Diaz, 170 AD2d 202.)
Accordingly, the judgment of the Supreme Court, New York County (Frank Blangiardo, J.), entered April 13, 1988, convicting defendant after a jury trial of criminal possession of a controlled substance in the fourth degree (Penal Law § 200.09) and sentencing him to an indeterminate period of four to eight years in prison, should be reversed, on the law, and the matter remanded for a new trial.